Exhibit 10.2
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of March 10, 2010 (this “Agreement”), by and
among OXiGENE, Inc., a Delaware corporation with offices located at 701 Gateway
Blvd, Suite 210, South San Francisco, CA 94080 (the “Company”) and Symphony ViDA
Holdings LLC, a Delaware limited liability company with offices located at 875
Third Avenue, 18th Floor, New York, NY 10022 (the “Stockholder”).
          WHEREAS, the Company and certain investors (each, an “Investor”, and
collectively, the “Investors”) have entered into a Securities Purchase
Agreement, dated as of the date hereof (the “Securities Purchase Agreement”),
pursuant to which, among other things, the Company has agreed to issue and sell
to the Investors and the Investors have, severally but not jointly, agreed to
purchase (i) certain shares (the “Common Shares”) of the Company’s common stock,
$0.01 par value per share (the “Common Stock”) and (ii) warrants (the
“Warrants”), which will be exercisable to purchase shares of Common Stock (as
exercised collectively, the “Warrant Shares”).
          WHEREAS, as of the date hereof, the Stockholder owns shares of Common
Stock, which represents (i) approximately 43.1% of the total issued and
outstanding Common Stock of the Company, and (ii) approximately 43.1% of the
total voting power of the Company;
          WHEREAS, as a condition to the willingness of the Investors to enter
into the Securities Purchase Agreement and to consummate the transactions
contemplated thereby (collectively, the “Transaction”), the Investors have
required that the Stockholder agree, and in order to induce the Investors to
enter into the Securities Purchase Agreement, the Stockholder has agreed, to
enter into this Agreement with respect to all the Common Stock now owned and
which may hereafter be acquired by the Stockholder and any other securities, if
any, which Stockholder is currently entitled to vote, or after the date hereof
becomes entitled to vote, at any meeting of the stockholders of the Company (the
“Other Securities”).
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:
ARTICLE I
VOTING AGREEMENT OF THE STOCKHOLDER
          SECTION 1.01. Voting Agreement. Subject to the last sentence of this
Section 1.01, the Stockholder hereby agrees that at any meeting of the
stockholders of the Company, however called, and in any action by written
consent of the Company’s stockholders, the Stockholder shall vote the Common
Stock and the Other Securities: (a) in favor of the Stockholder Approval (as
defined in the Securities Purchase Agreement) and the Stockholder Resolutions
(as defined in the Securities Purchase Agreement), as applicable, as described
in Section 4(u) of the Securities Purchase Agreement; and (b) against any
proposal or any other corporate action or agreement that would result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of the Company under the Transaction Documents

 



--------------------------------------------------------------------------------



 



(as defined in the Securities Purchase Agreement) or which could result in any
of the conditions to the Company’s obligations under the Transaction Documents
not being fulfilled. The Stockholder acknowledges receipt and review of a copy
of the Securities Purchase Agreement and the other Transaction Documents. The
obligations of the Stockholder under this Section 1.01 shall terminate
(i) immediately following the occurrence of the Stockholder Approval or
(ii) upon the termination of the Securities Purchase Agreement pursuant to its
terms.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
          The Stockholder hereby represents and warrants to the Company and each
of the Investors as follows:
          SECTION 2.01. Authority Relative to this Agreement. The Stockholder
has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement. This Agreement has been duly executed and
delivered by the Stockholder and constitutes a legal, valid and binding
obligation of the Stockholder, enforceable against the Stockholder in accordance
with its terms, except (a) as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
similar laws now or hereafter in effect relating to, or affecting generally, the
enforcement of creditors’ and other obligees’ rights and (b) where the remedy of
specific performance or other forms of equitable relief may be subject to
certain equitable defenses and principles and to the discretion of the court
before which the proceeding may be brought.
          SECTION 2.02. No Conflict. (a) The execution and delivery of this
Agreement by the Stockholder does not, and the performance of this Agreement by
the Stockholder shall not, (i) conflict with or violate any federal, state or
local law, statute, ordinance, rule, regulation, order, judgment or decree
applicable to the Stockholder or by which the Common Stock or the Other
Securities owned by the Stockholder are bound or affected or (ii) result in any
breach of or constitute a default (or an event that with notice or lapse of time
or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the Common Stock or the Other
Securities owned by the Stockholder pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Stockholder is a party or by which the
Stockholder or the Common Stock or Other Securities owned by the Stockholder is
bound.
          (b) The execution and delivery of this Agreement by the Stockholder
does not, and the performance of this Agreement by the Stockholder shall not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental entity by the Stockholder.
          SECTION 2.03. Title to the Stock. As of the date hereof, the
Stockholder is the owner of 27,117,118 shares of Common Stock, entitled to vote,
without restriction, on all matters brought before holders of capital stock of
the Company, which Common Stock represents on the date hereof approximately
43.1% of the outstanding stock and approximately 43.1% of the voting power of
the Company. Such Common Stock represents all of the securities of the Company
owned, either of record or beneficially, by the Stockholder. Such Common Stock
is

-2-



--------------------------------------------------------------------------------



 



owned free and clear of all security interests, liens, claims, pledges, options,
rights of first refusal, agreements, limitations on the Stockholder’s voting
rights, charges and other encumbrances of any nature whatsoever. The Stockholder
has not appointed or granted any proxy, which appointment or grant is still
effective, with respect to the Common Stock or Other Securities owned by the
Stockholder.
ARTICLE III
COVENANTS
          SECTION 3.01. No Disposition or Encumbrance of Stock. The Stockholder
hereby covenants and agrees that, until the termination of this Agreement, the
Stockholder shall not offer or agree to sell, transfer, tender, assign,
hypothecate or otherwise dispose of, grant a proxy or power of attorney with
respect to, or create or permit to exist any security interest, lien, claim,
pledge, option, right of first refusal, agreement, limitation on Stockholders’
voting rights, charge or other encumbrance of any nature whatsoever
(“Encumbrance”) with respect to the Common Stock or Other Securities, directly
or indirectly, or initiate, solicit or encourage any person to take actions
which could reasonably be expected to lead to the occurrence of any of the
foregoing.
          SECTION 3.02. Company Cooperation. The Company hereby covenants and
agrees that it will not, and the Stockholder irrevocably and unconditionally
acknowledges and agrees that the Company will not (and waives any rights against
the Company in relation thereto), recognize any Encumbrance on any of the Common
Stock or Other Securities subject to this Agreement.
ARTICLE IV
MISCELLANEOUS
          SECTION 4.01. Further Assurances. The Stockholder shall execute and
deliver such further documents and instruments and take all further action as
may be reasonably necessary in order to consummate the transactions contemplated
hereby.
          SECTION 4.02. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that any Investor (without
being joined by any other Investor) shall be entitled to specific performance of
the terms hereof, in addition to any other remedy at law or in equity. Any
Investor shall be entitled to its reasonable attorneys’ fees in any action
brought to enforce this Agreement in which it is the prevailing party.
          SECTION 4.03. Entire Agreement. This Agreement constitutes the entire
agreement among the Company and the Stockholder (other than the Securities
Purchase Agreement and the other Transaction Documents) with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both written and oral, among the Company and the Stockholder with respect to the
subject matter hereof.
          SECTION 4.04. Amendment. This Agreement may not be amended except by
an instrument in writing signed by the parties hereto.

-3-



--------------------------------------------------------------------------------



 



          SECTION 4.05. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of this Agreement is not affected in any manner materially adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
terms of this Agreement remain as originally contemplated to the fullest extent
possible.
          SECTION 4.06. Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. The parties hereby
agree that all actions or proceedings arising directly or indirectly from or in
connection with this Agreement shall be litigated only in the Supreme Court of
the State of New York or the United States District Court for the Southern
District of New York located in New York County, New York. The parties consent
to the jurisdiction and venue of the foregoing courts and consent that any
process or notice of motion or other application to any of said courts or a
judge thereof may be served inside or outside the State of New York or the
Southern District of New York by registered mail, return receipt requested,
directed to the party being served at its address set forth on the signature
ages to this Agreement (and service so made shall be deemed complete three
(3) days after the same has been posted as aforesaid) or by personal service or
in such other manner as may be permissible under the rules of said courts. Each
of the Company and the Stockholder irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
          SECTION 4.07. Termination. This Agreement shall terminate
(i) immediately following the occurrence of the Stockholder Approval or
(ii) upon the termination of the Securities Purchase Agreement pursuant to its
terms.
[The remainder of the page is intentionally left blank]

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Stockholder and the Company has duly executed this
Agreement.

            THE COMPANY:

OXIGENE, INC.
      By:   /s/ Peter Langecker         Name:   Peter Langecker        Title:  
Chief Executive Officer   

            Address:  OXiGENE, Inc.
701 Gateway Blvd
Suite 210
South San Francisco, CA 94080       

            STOCKHOLDER:

SYMPHONY VIDA HOLDINGS LLC

By: Symphony Capital Partners, L.P.,
       its manager

By: Symphony Capital GP, L.P.,
       its general partner

By: Symphony GP, LLC,
       its general partner
      By:   /s/ Mark Kessel         Name:   Mark Kessel        Title:   Managing
Member   

            Address:  Symphony Capital Partners, L.P.
875 Third Avenue
18th Floor
New York, NY 10022       

